Citation Nr: 1102199	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  08-30 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total rating due to individual unemployability 
(TDIU), as a result of service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION
 
The Veteran served on active duty from February 1951 to February 
1961.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision by the RO.  

In August 2009, during the course of the appeal, the Veteran had 
a hearing at the RO before the Acting Veterans Law Judge whose 
signature appears at the end of this decision.

The issue before the Board was remanded in March 2010 for 
additional development, the issue is now properly before the 
Board.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for conversion reaction with 
cephalgia, hearing loss, allergic rhinitis and sinusitis, 
tinnitus, hemorrhoids, status post hemorrhoidectomy, a surgical 
scar, status post removal of a malignant node, and bursitis of 
the left heel.  The combined disability rating is 80 percent.  

2.  The medical evidence does not demonstrate that the service-
connected disabilities render the Veteran unable to secure or 
follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.321(b), 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(April 30, 2008).

Prior to the initial adjudication of the Veteran's claim for TDIU 
in the April 2008 rating decision, he was provided notice of the 
VCAA in December 2007.  The VCAA letter indicated the types of 
information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain lay evidence and both private 
and VA medical treatment records.  The December 2007 VCAA letter 
also provided the Veteran with information pertaining to the 
downstream disability rating and effective date elements of his 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was afforded a VA examinations in October 1998, July 
2003, January 2005, October 2006, January 2008, April 2010 and 
May 2010.

 
All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, VA examinations, Social Security Records 
(SSA), statements from his private physicians, and statements and 
testimony from the Veteran and his representative.  

The Board finds there has been substantial compliance with its 
March 2010 remand instructions.  Specifically, new examinations 
were conducted in April and May of 2010.  In August 2010, the 
Veteran's April 2010 VA examiner provided a complete rationale as 
to whether the Veteran's service-connected disabilities precluded 
him from securing or following substantially gainful employment.  

The Board notes that the Court has noted that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (holding that there was no Stegall violation when 
the examiner made the ultimate determination required by the 
Board's remand, because such determination "more than 
substantially complied with the Board's remand order"); Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by 
the Board confers on the appellant the right to compliance with 
the remand orders).  Therefore, in light of the foregoing, the 
Board will proceed to review and decide the claim based on the 
evidence that is of record consistent with 38 C.F.R. § 3.655 
(2010).

The Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The Veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 C.F.R. 
§ 3.103.




II.  TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341.  In evaluating total disability, full 
consideration must be given to unusual physical or mental effects 
in individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment preventing 
the usual amount of success in overcoming the handicap of 
disability and to the effects of  combinations of disability.  38 
C.F.R. § 4.15.

If the schedular rating is less than total, a total disability 
evaluation can be assigned based on individual unemployability if 
the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-connected 
disability rated at 60 percent or higher; or two or more service-
connected disabilities, with one disability rated at 40 percent 
or higher and the combined rating is 70 percent or higher.  The 
existence or degree of non-service connected disabilities will be 
disregarded if the above-stated percentage requirements are met 
and the evaluator determines that the Veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to 
be unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  In cases where the schedular criteria are not 
met, an extraschedular rating is for consideration.  38 C.F.R. § 
3.321.

Marginal employment shall not be considered substantially gainful 
employment.  For purposes of 38 C.F.R. § 4.16, marginal 
employment generally shall be deemed to exist when a Veteran's 
earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be held 
to exist, on a facts found basis (includes but is not limited to 
employment in a protected environment such as a 
family business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Consideration shall be given in 
all claims to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a).

The Veteran contends that he is unemployable, primarily as a 
result of his service-connected disabilities.  Therefore, he 
maintains that a finding in favor of TDIU is warranted.  

The Veteran is service-connected for conversion reaction with 
cephalgia, evaluated as 50 percent disabling; hearing loss 
disability, evaluated as 30 percent disabling; allergic rhinitis 
and sinusitis, evaluated as 30 percent disabling; tinnitus, 
evaluated as 10 percent disabling; hemorrhoids, status post 
hemorrhoidectomy, evaluated as noncompensable; a surgical scar, 
status post removal of a malignant node, evaluated as 
noncompensable; and bursitis of the left heel, evaluated as 
noncompensable.  The combined disability rating is 80 percent.  
Thus, the combined 80 percent rating, for purposes of 
consideration of a TDIU, is viewed as a single disability rated 
80 percent disabling, accordingly, the Veteran at least meets the 
threshold minimum percentage requirements for a TDIU under 38 
C.F.R. § 4.16(a).  However, the evidence must also show that he 
is, in fact, unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000)

Further, in its review of the evidence, the Board is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Factual Background

The evidence demonstrates that the Veteran has been unemployed 
and receiving Federal civil service disability retirement 
benefits for more than 40 years.  In a March 1983 statement from 
private physician, Dr. D.V.P., Dr. D.V.P. stated that the Veteran 
was terminated from his employment due to hypertension and 
nervous reaction in December 1968 and that he had not been able 
to secure gainful employment since that time.  Dr. D.V.P. 
reported that the Veteran was considered unemployable.  It was 
noted that the Veteran experienced a transient ischemic attack in 
August 1981 which resulted in left extremity weakness and loss of 
left facial sensitivity.  It was also noted that the Veteran's 
anti-social personality affected his industrial capacity, 
completely impairing his earning capacity.  A January 1986 letter 
from Dr. D.V.P stated that the Veteran was terminated from 
employment due to his hypertension and nervous reaction in 
December 1968.  In a November 1987 correspondence in support of 
the Veteran's claim, Dr. D.V.P. stated that the Veteran was 
psychologically and neurologically completely 100 percent 
disabled and would not work again.

The Veteran underwent a VA examination for psychiatric disorders 
in October 1998.  During his examination, the Veteran stated that 
he had a stroke in 1987 after which he had not had paid work.  
The Veteran stated that he and his wife shared housework but that 
he was not able to do as much as he had in the past because of 
his Parkinson's disease.  After his examination, the examiner 
stated that the Veteran's multiple physical problems affected his 
occupational achievement and that his conversion disorder 
affected his mood and activities.

In an April 2003 statement, the Veteran contended that he 
suffered from "debilitating attacks of sinusitis" since 
November 2002.  The Veteran stated that this condition was 
disabling and considerably restricted his activities. 

A June 2003 treatment note from the VA medical center in 
Fayetteville reported that the Veteran requested a note from his 
physician that would permit him to continue working with 
computers at a local police station.

In July 2003, the Veteran underwent a second VA examination for 
mental disorders.  During his examination, the Veteran stated 
that he was "locked in his home" due to his physical problems, 
primarily involving his cervical and lumbar back disorders.  The 
Veteran stated that he was unable to walk for long distances.  He 
said that he worked for the civil service part time as a 
psychologist and as a volunteer high school teacher.  The Veteran 
reported that he had not had any work since 1968.  He stated that 
he was "ok mentally" but that physically he was "a wreck."  
After an examination of the Veteran, the examiner concluded that 
the Veteran had impaired activities and abilities, all due to his 
physical problems.  

In January 2005, the Veteran underwent a psychiatric examination 
during which the Veteran's VA examiner noted that the Veteran's 
major complaints had, in the past, had to do with his physical 
difficulties but that the Veteran reported depression, dizzy 
spells, sleep disturbance, nightmares and nervousness on 
examination.  After his examination, the examiner determined that 
the Veteran continued to have a conversion disorder manifested by 
multiple physical problems which had not been medically 
substantiated and which affected his back, neck and feeling 
system.  It was noted that the Veteran's social relationships, 
mood and range of activities were severely impaired.  No opinion 
as to whether the Veteran's ability to follow and secure 
employment was impaired was provided.

The Veteran was afforded a VA examination for his sinus condition 
in October 2006.  The examiner stated that he was not sure 
whether the Veteran's sinus problems caused a prevention of all 
of his activities of daily living.  

In his May 2008 notice of disagreement with the RO's April 2008 
denial of TDIU, the Veteran stated that he was unable to work due 
to problems related to his cephalgia which had prevented him from 
getting a job for forty years.  

The Veteran was afforded a VA audiological examination in January 
2008 in which the examiner concluded that the Veteran's overall 
functional impairment was not a barrier to his employment.  

In an October 2008 statement, the Veteran stated that he taught 
for two weeks but could not be given a permanent position because 
his insurance would not accept him.  The Veteran stated that he 
taught for another semester at a different institution but again 
that insurance would not allow him to work further.  The Veteran 
stated that therefore he had remained unemployed.  The Veteran 
additionally stated that he was confined to a wheelchair due to 
back disabilities.  

A note from private physician Dr. G.G. dated in August 2009 
stated that the Veteran was totally disabled and unable to work.  
No additional information was provided.

The Veteran testified before the undersigned Acting Veterans Law 
Judge in an August 2009 Board Hearing.  During his hearing, the 
Veteran stated that he had a sinus condition which created 
pneumonia, hearing loss, and a spine condition.  He stated that 
he went to school to become a teacher but that he was not hired 
because of his service-connected disabilities.  The Veteran 
stated that his back was one of his main problems and that his 
sinus trouble and his hearing loss also incapacitated him.  

In accordance with the mandates of the Board's March 2010 remand 
instructions, in April and May 2010 respectively, the Veteran was 
afforded VA general and VA audiological examinations.  

The April 2010 VA examiner noted that the Veteran's claims file 
and medical records were reviewed.  It was noted that the Veteran 
presented with a history of chronic obstructive pulmonary 
disease, spinal stenosis, polyneuropathy, hypertension, a chronic 
kidney disease, Parkinson's disease and peptic ulcer disease.  It 
was noted that the Veteran was currently not employed and that he 
carried diagnoses of chronic obstructive pulmonary disease, low 
back pain, transient ischemic attack, polyneuropathy, 
hypertension, erectile dysfunction and Parkinson's disease.  It 
was noted that the Veteran's usual daily activities were affected 
by his low back pain, polyneuropathy and Parkinson's disease.  
Having conducted a full examination of the Veteran and having 
reviewed all of his medical records, the examiner stated that the 
Veteran was unable to work based on his Parkinson's disease, low 
back pain, spinal stenosis and chronic obstructive pulmonary 
disease/bronchitis.  

After the audiological examination and a review of the Veteran's 
claims file and medical records, the VA audiological examiner 
opined that the Veteran's hearing loss and tinnitus were not 
barriers to employment and that therefore they would not prevent 
him from obtaining gainful employment.  

In August 2010, the RO deferred a rating decision based on a 
finding that the Veteran's April 2010 examination was inadequate 
as the examiner failed to determine whether or not the Veteran's 
service-connected conditions prevented him from securing or 
following gainful employment.  Accordingly, in August 2010, the 
Veteran's April 2010 VA examiner reviewed the claims files to 
include his April 2010 VA examination report.  The examiner 
stated that the Veteran's allergic rhinitis and sinusitis, 
cephalagia, hearing loss, tinnitus, bursitis of the left heel, 
status post hemorrhodectomy with scar and removal of malignant 
node collectively did not render the Veteran incapable of 
securing or following substantially gainful employment in the 
community where the Veteran resided.  The examiner further noted 
that instead, the Veteran's chronic obstructive pulmonary 
disease, chronic low back pain, polyneuropathy and Parkinson's 
disease limited his ability to secure gainful employment.  The 
examiner further noted that the Veteran was able to perform all 
activities of daily living if he took his time.

Analysis

As stated previously, the Veteran contends that his service-
connected disabilities have rendered him unable to secure and 
follow gainful employment.  The Board acknowledges the Veteran's 
statements and testimony in this matter.  However, despite the 
Veteran's contentions, for the reasons stated below, the Board 
disagrees.

Initially, while the Veteran is able to testify as to observable 
symptoms, it is well established that as a lay person without 
medical training the Veteran is not competent to comment on 
complex medical matters, such as whether he is unemployable due 
to only his service-connected disabilities.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Accordingly, in this case, given the 
complexity of the disability picture, the Veteran is not 
qualified to render a competent opinion as to whether his 
service-connected disabilities alone render him unable to work 
and thus, a medical opinion is required for such a determination.  
38 C.F.R. § 3.159 (a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements, or 
opinions).  

In this regard, the Board notes that the claims file contains 
conflicting opinions from medical professionals as to whether 
Veteran is unable to work due to his service connected 
disabilities.  

Supporting the Veteran's claim for TDIU are the opinions of 
private physicians Dr. D.V.P. and Dr. G.G.  As noted above, Dr. 
D.V.P. has stated that the Veteran's psychiatric disorder has 
rendered him totally disabled.  Dr. G.G. has additionally stated 
that the Veteran is totally disabled.  Considering these opinions 
alone, the Board finds that these medical opinions render little 
weight in favor of the Veteran's claim.  

Regarding the opinions of Dr. D.V.P., the Board notes that at no 
time did Dr. D.V.P. note that he had reviewed the Veteran's 
claims file before rendering an opinion as to the Veteran's 
condition, thus he appears to have relied entirely upon the 
Veteran's relied history.  In this regard, the Board notes that 
medical evaluation that is merely a recitation of Veteran's self-
reported and unsubstantiated history has no probative value.)  
Godfrey v. Brown, 8 Vet. App. 113 (1995); Reonal v. Brown, 5 Vet. 
App. 458 (1993); LeShore v. Brown, 8 Vet. App. 406 (1995).  
Further, in his determinations that the Veteran was unemployable, 
Dr. D.V.P. appears to have considered the Veteran's non-service 
connected as well as his service-connected disorders.  As the 
Veteran may only be granted TDIU based on his service-connected 
disorders, Dr. D.V.P.'s opinions considering all of the Veteran's 
conditions must be given less probative weight in support of the 
Veteran's claim.  

The Board finds the note provided by Dr. G.G. to be of a similar 
nature.  This letter provides only that the Veteran is 
unemployable.  While Dr. G.G. stated that the Veteran was 
unemployable, he provided no basis whatsoever for this opinion 
and failed to distinguish the effects of the Veteran's non-
service-connected disabilities from those of his service-
connected disabilities, giving his opinion limited probative 
weight.

Regarding the medical opinions which support a finding against 
TDIU, the Board notes that, in August 2010, the Veteran's VA 
examiner concluded that the Veteran's service-connected 
disabilities did not render him unable to work.  Importantly, the 
examiner stated specifically that non-service connected 
disabilities, the Veteran's chronic obstructive pulmonary 
disease, chronic low back pain, polyneuropathy and Parkinson's 
disease limited his ability to secure and follow gainful 
employment.  Remarkably, while the examiner found the Veteran to 
be unemployable, not a single one of his service-connected 
disabilities was cited as the reason for his unemployability.  In 
this regard, the Board notes again that TDIU is established where 
a Veteran is shown to be unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b).  

The Board notes that the Veteran's other VA examiners, who 
considered his service-connected disabilities separately, failed 
to provide concrete opinions stating that the Veteran's 
respective service-connected disabilities rendered him unable to 
follow and secure substantial employment.  Further, the Veteran's 
psychiatric examiners and audiological examiners specifically 
noted that these conditions did not render him unable to work.  

As the VA examiners are shown to have reviewed the Veteran's 
claims file and thus to have relied on objective medical 
information as well as the Veteran's claims, the opinions of the 
Veteran's VA examiners are given more weight than those of his 
private physicians, Dr. D.V.P. and Dr. G.G.  Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Further, in August 2010, the  VA examiner specifically 
considered the Veteran's service-connected and non-service 
connected conditions and distinguished that it was his non-
service connected conditions that rendered him unable to work.  

Finally, while again the Veteran is not competent to render 
medical opinions in this case, the Board finds that the Veteran's 
statements also support a finding that he is not totally disabled 
due to his service-connected disabilities.  The Veteran has 
stated in numerous correspondence and during his hearing that his 
back disorders contribute in great part to his unemployability.  
As his back condition has not been service connected, this 
condition cannot be considered in the determination as to whether 
the Veteran is eligible for TDIU.  

Thus, the totality of the evidence establishes that the Veteran 
is not currently precluded from substantially gainful employment 
due to his service-connected disabilities.  The greater weight of 
medical evidence of record does not support the notion that the 
Veteran's service-connected disabilities produce Unemployability. 
 
In short, while the Board does not doubt that the Veteran's 
service-connected disabilities may have some impact on his 
ability to maintain employment, the current clinical evidence of 
record does not support the notion that the Veteran's service-
connected disabilities alone are of such severity so as to 
preclude his participation in substantially gainful employment.

In summary, based on the evidence of record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
of entitlement to TDIU.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to TDIU is denied.




____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


